456 S.W.2d 387 (1970)
Ella Dora SPRINKLE, Appellant,
v.
The STATE of Texas, Appellee.
No. 42991.
Court of Criminal Appeals of Texas.
July 8, 1970.
*388 Kenneth E. Blassingame, Dallas (on appeal only), for appellant.
Henry Wade, Dist. Atty., Harry J. Schulz, Jr., W. T. Westmoreland, Jr., Edgar A. Mason and John B. Tolle, Asst. Dist. Attys., Dallas, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
DOUGLAS, Judge.
The offense is felony theft with the punishment assessed by the court at two years.
Appellant waived her right to trial by jury and entered a plea of guilty before the court. She waived the confrontation of witnesses. The stipulated testimony was that if Paul E. McManus, the alleged injured party, were present he would testify that he was manager of a business house on Gaston Avenue and that he saw the appellant take a suit of clothing of the value of $120.00 from a display rack and leave the store without paying for it and that the suit was taken without his consent.
Further, the testimony of J. L. Chadwick was to the effect that he was a member of the Dallas Police Department and that he stopped the appellant in an automobile on the day in question and saw a man's suit which was identified by Paul McManus as the suit that had been stolen.
The appellant was sworn and testified that she was the person charged in the indictment and that she had waived her right to trial by jury. She testified that she heard the testimony read into the record by the prosecutor and that it was substantially true and correct.
The sole contention is that the evidence is insufficient to support the conviction.
The judicial admission by the appellant is sufficient to support the conviction under Article 1.15, Vernon's Ann.C.C.P. Fierro v. State, Tex.Cr.App., 437 S.W.2d 833. See Ex parte Keener, 166 Tex. Crim. 326, 314 S.W.2d 93.
The judgment is affirmed.